[Cite as State v. Spring, 2020-Ohio-4718.]




             IN THE COURT OF APPEALS OF OHIO
                              SEVENTH APPELLATE DISTRICT
                                  JEFFERSON COUNTY

                                             STATE OF OHIO,

                                             Plaintiff-Appellee,

                                                     v.

                                       JEFFREY M. SPRING,

                                        Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                             Case No. 19 JE 0014


                                    Criminal Appeal from the
                        Court of Common Pleas of Jefferson County, Ohio
                                       Case No. 15-CR-8

                                         BEFORE:
                 Gene Donofrio, Cheryl L. Waite, David A. D’Apolito, Judges.


                                                JUDGMENT:
                                                  Affirmed



Atty. Jane Hanlin, (NO BRIEF FILED), Jefferson County Justice Center, 16001 State
Route 7, Steubenville, Ohio 43952, for Plaintiff-Appellee and

Jeffrey M. Spring, (PRO SE), A672-693, P.O. Box 540, Saint Clairsville, Ohio 43950-
0540, for Defendant-Appellant.
                                                                                      –2–


                                        Dated:
                                  September 29, 2020

Donofrio, J.

      {¶1}     Defendant-appellant, Jeffrey Spring, appeals from a Jefferson County
Common Pleas Court judgement denying his postconviction petitions.
      {¶2}     On January 30, 2014, appellant called 911 to report that he had shot
Stephen Boyer during an alleged armed break-in. When police arrived, they found no
evidence of a struggle and no evidence of a break-in. They did find, however, Boyer dead
with gunshot wounds, lying in front of appellant’s front door. There was a bloodstain
several feet away that appeared to have been swept up with a broom. Police located a
bloodstained broom outside.
      {¶3}     Officers questioned appellant in the backseat of a police cruiser. After
being provided Miranda warnings, appellant stated: “I shot him once, went outside and
shot him again in the head to make sure he was dead.”
      {¶4}     Officers noted that Boyer had a knife in his hand, but that it was placed in
an odd manner. The knife was sent to the BCI Crime Lab for testing, where it was
determined that appellant’s was the only DNA present on the knife.
      {¶5}     Officers attempted to find the firearm used in the crime, but appellant made
various claims as to where the weapon might be, first claiming it was in his bedroom, and
later stating that it might have been in the couch. Officers eventually located the weapon
during a search of the residence, inside a kitchen cabinet. The gun contained two spent
shell casings and four live rounds. The bullet recovered from Boyer’s abdomen was
tested and was concluded to have been fired from the weapon found in appellant’s kitchen
cabinet.
      {¶6}     After the shooting, the sheriff interviewed appellant.     Appellant again
admitted to shooting Boyer, once in the abdomen and again in the head. Appellant
claimed he fired the second shot to the head because he did not want to see Boyer suffer.
Appellant also admitted that he had attempted to clean up the blood with a broom, and
that he had placed the knife in Boyer’s hand.
      {¶7}     A Jefferson County Grand Jury indicted appellant on one count of murder,
an unclassified felony in violation of R.C. 2903.02(A) with an attached firearm


Case No. 19 JE 0014
                                                                                       –3–


specification, and one count of tampering with evidence, a third-degree felony in violation
of R.C. 2921.12(A)(1).
       {¶8}    The matter proceeded to a jury trial. Appellant testified in his own defense,
claiming he shot Boyer accidentally through his closed front door. He testified he believed
Boyer had left the premises, and therefore did not think he would hit anyone when he
fired his weapon through the door. Appellant claimed that prior to the shooting there were
only seven bullet holes in the front door. After the shooting, investigators found there
were nine bullet holes in the front door.
       {¶9}     Appellant also admitted he lied about the victim breaking into his home
with a knife. Instead, appellant said he and the victim had been together at his home for
approximately 30 to 40 minutes, when the two began to argue. He then became agitated
after observing his prescription medication bottles were moved. Appellant suspected
Boyer had attempted to steal from him. He then pushed Boyer out of his house and shot
twice through the closed front door.
       {¶10}    The jury found appellant guilty as charged. The trial court subsequently
sentenced him to 18 years to life in prison.
       {¶11}    Appellant filed an appeal with this court arguing his trial counsel was
constitutionally ineffective. State v. Spring, 7th Dist. Jefferson No. 15-JE-0019, 2017-
Ohio-768. We affirmed appellant’s conviction.
       {¶12}    Appellant then filed several pro-se petitions for postconviction relief
regarding the issue of ineffective assistance of counsel. The trial court denied the
petitions. Appellant filed a timely notice of appeal on August 2, 2019.
       {¶13}    Appellant, still proceeding pro se, raises four assignments of error.
Because all of appellant’s assignments of error assert the trial court erred in denying his
postconviction petition when he presented evidence of ineffective assistance of counsel,
we will address them together.
       {¶14}    Appellant’s assignments of error state:

               THE TRIAL COURT ERRED TO APPELLANT’S PREJUDICE,
       DENYING HIM DUE PROCESS OF LAW UNDER THE OHIO AND U.S.
       CONSTITUTIONS, WHEN HIS PETITION FOR POSTCONVICTION
       RELIEF WAS DENIED WHEN HE PRESENTED EVIDENCE OF


Case No. 19 JE 0014
                                                                                   –4–


      INEFFECTIVE ASSISTANCE OF COUNSEL DURING HIS TRIAL DUE TO
      A FAILURE TO INVESTIGATE AND PRESENT EVIDENCE RELATED TO
      THE DOOR OF APPELLANT’S HOME.

              THE TRIAL COURT ERRED TO APPELLANT’S PREJUDICE,
      DENYING HIM DUE PROCESS OF LAW UNDER THE OHIO AND U.S.
      CONSTITUTIONS, WHEN HIS PETITION FOR POSTCONVICTION
      RELIEF WAS DENIED WHEN HE PRESENTED EVIDENCE OF
      INEFFECTIVE ASSISTANCE OF COUNSEL DURING HIS TRIAL DUE TO
      A FAILURE TO INVESTIGATE THE EVIDENCE RELATED TO BULLETS
      FOUND AT THE SCENE OF THE CRIME.

              THE TRIAL COURT ERRED TO APPELLANT’S PREJUDICE,
      DENYING HIM DUE PROCESS OF LAW UNDER THE OHIO AND U.S.
      CONSTITUTIONS, WHEN HIS PETITION FOR POSTCONVICTION
      RELIEF WAS DENIED WHEN HE PRESENTED EVIDENCE OF
      INEFFECTIVE ASSISTANCE OF COUNSEL DURING HIS TRIAL DUE TO
      A FAILURE TO INVESTIGATE THE EVIDENCE RELATED TO PILLS
      FOUND AT THE SCENE OF THE CRIME.

              THE TRIAL COURT ERRED TO APPELLANT’S PREJUDICE,
      DENYING HIM DUE PROCESS OF LAW UNDER THE OHIO AND U.S.
      CONSTITUTIONS, WHEN HIS PETITION FOR POSTCONVICTION
      RELIEF WAS DENIED WHEN HE PRESENTED NEWLY DISCOVERED
      EVIDENCE OF INEFFECTIVE ASSISTANCE OF COUNSEL AND THE
      DENIAL OF A FAIR TRIAL DUE TO A FAILURE TO INVESTIGATE THE
      EVIDENCE RELATED TO BULLETS FOUND AT THE SCENE OF THE
      CRIME.

      {¶15}    Appellant alleges numerous causes of ineffective assistance of counsel
for various errors that he believes his counsel committed in not investigating certain
pieces of evidence.   He faults his counsel for not investigating the front door and the
bullets found in the victim for forensic evidence. He alleges that this evidence would


Case No. 19 JE 0014
                                                                                         –5–


support his claim that the bullet was fired from inside the house from behind the closed
door. Specifically, appellant provides testimony from a firearms expert hired by his family
that he claims support his argument.
       {¶16} The doctrine of res judicata provides that any issue that was or could have
been raised on direct appeal is barred in later proceedings and is not subject to review.
State v. Saxon, 109 Ohio St. 3d 176, 2006-Ohio-1245, 846 N.E.2d 824, ¶ 16.
       {¶17} Generally, a claim of ineffective assistance of trial counsel should be raised
in a direct appeal. State v. Dillard, 7th Dist. Jefferson No. 12 JE 29, 2014-Ohio-439, ¶
21, 27; State v. Delgado, 7th Dist. Mahoning No. 15 MA 26, 2015-Ohio-5006, ¶ 18. A
trial court properly dismisses a petition for postconviction relief based on res judicata
“when the defendant, represented by new counsel on direct appeal, fails to raise therein
the issue of competent trial counsel and the issue could fairly have been determined
without resort to evidence outside the record.” State v. Carosiello, 7th Dist. Columbiana
No. 18 CO 0018, 2019-Ohio-2705, ¶ 28, quoting State v. Sturgill, 12th Dist. Clermont Nos.
CA2014-01-003 and CA2014-07-049, 2014-Ohio-5082, ¶ 13.
       {¶18} In this case, the arguments raised by appellant could have, or should have
been raised on direct appeal. In fact, appellant’s entire argument on direct appeal focused
on his claim of multiple alleged instances of ineffective assistance of counsel; however, it
did not refer to the evidentiary issues he now raises. See Spring, 2017-Ohio-768, at ¶
17. Nonetheless, appellant could have additionally raised the issues he now raises
surrounding his counsel’s alleged failure to properly investigate during his direct appeal.
       {¶19} As appellant points out in his brief, his trial counsel was in possession of
the door to appellant’s house, which contained bullet holes that appellant asserts should
have been forensically examined.         Additionally, appellant testified at trial that his
prescription medication bottles had been moved and he suspected appellant had
attempted to steal from him. Spring, at ¶ 13. And there was a considerable amount of
testimony at trial regarding the bullets that killed Boyer. Spring, at ¶ 8-9. 15. Thus, at the
time of his direct appeal, appellant was aware of the issues he raised in postconviction.
He could have, and should have, raised the issues in his direct appeal. Therefore, the
trial court properly denied appellant’s postconviction petitions as the issues he raised
were barred by the doctrine of res judicata.



Case No. 19 JE 0014
                                                                                    –6–


       {¶20}     Accordingly, appellant’s four assignments of error are without merit and
are overruled.
       {¶21}     For the reasons stated above, the trial court’s judgement is hereby
affirmed.




Waite, P. J., concurs.

D’Apolito, J., concurs.




Case No. 19 JE 0014
[Cite as State v. Spring, 2020-Ohio-4718.]




        For the reasons stated in the Opinion rendered herein, the assignments of error
are overruled and it is the final judgment and order of this Court that the judgment of the
Court of Common Pleas of Jefferson County, Ohio, is affirmed. Costs to be waived.
        A certified copy of this opinion and judgment entry shall constitute the mandate in
this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a
certified copy be sent by the clerk to the trial court to carry this judgment into execution.




                                         NOTICE TO COUNSEL

        This document constitutes a final judgment entry.